Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103

Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Warner (US Patent no. 3204779) in view of Arnot (US Patent no. 7246463) and further in view of Myers (US Patent no. 4750627).  Warner discloses an adjustable towel tree comprising: a post (10); a base (16) configured for attachment of the post; a plurality of rods (20); a plurality of apertures (18a-18c) formed on the post, each of the plurality of apertures being sized and configured for passage therethrough of a corresponding one of the plurality of rods (20), and wherein each of the rods is on a different axis relative to the other rods of the plurality of rods; each of the plurality of rods having a plurality of openings formed along its length; and wherein a user may selective adjust the placement of each of the plurality of rods along a corresponding axis by displacing the pin from the opening of a corresponding one of the plurality of rods, adjusting the position of the corresponding rod, and then inserting the pin into a selected one of the plurality of openings.  
However, Warner does not disclose the post having a plurality of pins; each of the plurality of rods having a plurality of openings formed along its length; and wherein a user may selective adjust the placement of each of the plurality of rods along a corresponding axis by displacing the pin from the opening of a corresponding one of the plurality of rods, adjusting the position of the corresponding rod, and then inserting the pin into a selected one of the plurality of openings.  
Arnot teaches connection between a post with aperture (32) receiving there through a cross rod (34); wherein the post having a pin (42) selectively engage one of the plurality of openings (40) on the rod to adjust the extent the rod extends through the aperture of the post.    
It would have been obvious to one of ordinary skilled in the art to have modify the adjustable tree of Warner such that each rod is provided with a plurality of openings to receive a pin provided on the post for adjustably positioning the rod through the post as taught to be desirable by Arnot.  
Warner and Arnot combined does not disclose each of the plurality of upper rods has a rod angle that is angularly relative to the rod beneath it; wherein no upper rod has a rod angle identical to a rod angle of an adjacent rod.
Myers teaches in an adjustable towel tree comprising a post (46); a base (48) configured for attachment to the post; a plurality of rods (52,54, 56, 58, 60, figures 2-3); a plurality of apertures (36, 38, 40, 42, 44, figure 3) formed on the post, each of the plurality of apertures being sized and configured for passage therethrough of a corresponding one of the plurality of rods; wherein the plurality of rods includes a bottommost rod (52, figures 2 and 3) and a plurality of upper rods (54, 56, 58, 60, figures 2-3), each upper rod being located vertically superior to the bottommost rod (figure 3); wherein each of the plurality of upper rods (54, 56, 58, 60, figures 2-3) has a rod angle that is angularly relative to the rod beneath it (figures 2 and 4); wherein no upper rod has a rod angle identical to a rod angle of an adjacent rod (column 2, lines 31-45) “to allow support structure to assume different geometrical configurations” (column 1, lines 28-30).
It would have been obvious to one of ordinary skilled in the art to have modify the towel tree of Warner and Arnot combined such that each of the plurality of upper rods has a rod angle that is angularly relative to the rod beneath it and wherein no upper rod has a rod angle identical to a rod angle of an adjacent rod to allow support structure to assume different geometrical configurations as taught to be desirable by Myers
Regarding claim 2,Warner discloses wherein the post comprises a top section (10) and a bottom section (12).  
Regarding claim 4, it would have been an obvious matter of design choice  to have chosen each of the plurality of rods to be each at 25 inches in length since applicant such length is not disclosed to be of any criticality. Moreover, other lengths would appear to perform as well.  
Regarding claim 5, Warner and Arnot combined discloses an adjustable towel tree comprising all the claimed features of applicant’s device except for wherein at least one of the plurality of rods is of dissimilar length to the remaining ones of the plurality of rods.  Myers discloses display tree comprising a post (32) and a plurality of rod (52-60) that can be of equal length or unequal length as desired by the user (column 2, lines 63-65).  It would have been obvious to one of ordinary skilled in the art to have modify the rods of Warner and Arnot combined such that at least one of the plurality of rods is of dissimilar length to the remaining ones of the plurality of rods as desired by a user as taught to be desirable by Myers.     
Regarding claim 6, it would have been an obvious matter of design choice  to have chosen the combined height of the post and base is 65 inches since applicant such height is not disclosed to be of any criticality. Moreover, other height selections would appear to perform as well.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Warner (US Patent no. 3204779)  in view of Arnot (US Patent no. 7246463) and Myers (US Patent no. 4750627) as applied to claim 1 above, and further in view of Wu (US Publication no. 2004/0069922).    Warner, Arnot and Myers combined discloses an adjustable towel tree comprising all the claimed features of applicant’s device except for wherein the base surrounds an interior chamber for filling with a liquid to weigh down the base during use
Wu teaches in a base (5) with a post (1) mounted thereon wherein the base surrounds an interior chamber (10, figure 2) for filling with a liquid (water, see paragraph [0009] ) to weigh down the base during use.  It would have been obvious to one of ordinary skilled in the art to have modify the base of  Warner and Arnot and Myers combined such that the base surrounds an interior chamber for filling with a liquid to weigh down the base during use as taught to be desirable by Wu.
Claims 1, 2, 4 and 6 stand rejected under 35 U.S.C. 103 as being unpatentable over Warner (US Patent no. 3204779) in view of Arnot (US Patent no. 7246463).  Warner discloses an adjustable towel tree comprising: a post (10); a base (16) configured for attachment of the post; a plurality of rods (in Warner, not all rods need to be mounted to the post, for instance consider the scenario wherein the plurality of rods are lower three set of rods 20 that are mounted to the post only); a plurality of apertures (18a-18c) formed on the post, each of the plurality of apertures being sized and configured for passage therethrough of a corresponding one of the plurality of rods (20), and wherein each of the rods is on a different axis relative to the other rods of the plurality of rods; wherein the plurality of rods (lower three set of rods, figure 1) includes a bottommost rod (lowermost rod 20, figure 1) and a plurality of upper rods (upper rods 20 of the lower three set of rods), each upper rod being located vertically superior to the bottommost rod (figure 1); wherein each of the plurality of upper rods (figure 1) has a rod angle that is angularly relative to the rod beneath it (figure 2); wherein no upper rod (the two upper rods of the three rods of the lower set of rods) has a rod angle identical to a rod angle of an adjacent rod; each of the plurality of rods having a plurality of openings formed along its length; and wherein a user may selective adjust the placement of each of the plurality of rods along a corresponding axis by displacing the pin from the opening of a corresponding one of the plurality of rods, adjusting the position of the corresponding rod, and then inserting the pin into a selected one of the plurality of openings.  
However, Warner does not disclose the post having a plurality of pins; each of the plurality of rods having a plurality of openings formed along its length; and wherein a user may selective adjust the placement of each of the plurality of rods along a corresponding axis by displacing the pin from the opening of a corresponding one of the plurality of rods, adjusting the position of the corresponding rod, and then inserting the pin into a selected one of the plurality of openings.  
Arnot teaches connection between a post with aperture (32) receiving there through a cross rod (34); wherein the post having a pin (42) selectively engage one of the plurality of openings (40) on the rod to adjust the extent the rod extends through the aperture of the post.    
It would have been obvious to one of ordinary skilled in the art to have modify the adjustable tree of Warner such that each rod is provided with a plurality of openings to receive a pin provided on the post for adjustably positioning the rod through the post as taught to be desirable by Arnot.  
Regarding claim 2,Warner discloses wherein the post comprises a top section (10) and a bottom section (12).  
Regarding claim 4, it would have been an obvious matter of design choice  to have chosen each of the plurality of rods to be each at 25 inches in length since applicant such length is not disclosed to be of any criticality. Moreover, other lengths would appear to perform as well.  
Regarding claim 6, it would have been an obvious matter of design choice  to have chosen the combined height of the post and base is 65 inches since applicant such height is not disclosed to be of any criticality. Moreover, other height selections would appear to perform as well.  
Claim 3 stands rejected under 35 U.S.C. 103 as being unpatentable over Warner (US Patent no. 3204779)  in view of Arnot (US Patent no. 7246463) as applied to claim 1 above, and further in view of Wu (US Publication no. 2004/0069922).    Warner and Arnot combined discloses an adjustable towel tree comprising all the claimed features of applicant’s device except for wherein the base surrounds an interior chamber for filling with a liquid to weigh down the base during use
Wu teaches in a base (5) with a post (1) mounted thereon wherein the base surrounds an interior chamber (10, figure 2) for filling with a liquid (water, see paragraph [0009] ) to weigh down the base during use.  It would have been obvious to one of ordinary skilled in the art to have modify the base of  Warner and Arnot combined such that the base surrounds an interior chamber for filling with a liquid to weigh down the base during use as taught to be desirable by Wu.
Claim 5 stands rejected under 35 U.S.C. 103 as being unpatentable over Warner (US Patent no. 3204779)  in view of Arnot (US Patent no. 7246463) as applied to claim 1 above, and further in view of Myers (US Patent no. 4750627).    Warner and Arnot combined discloses an adjustable towel tree comprising all the claimed features of applicant’s device except for wherein at least one of the plurality of rods is of dissimilar length to the remaining ones of the plurality of rods.  Myers discloses display tree comprising a post (32) and a plurality of rod (52-60) that can be of equal length or unequal length as desired by the user (column 2, lines 63-65).  It would have been obvious to one of ordinary skilled in the art to have modify the rods of Warner and Arnot combined such that at least one of the plurality of rods is of dissimilar length to the remaining ones of the plurality of rods as desired by a user as taught to be desirable by Myers.     

Response to Arguments
Applicant's arguments filed 1/25/2022 have been fully considered but they are not persuasive. Applicant argues that the newly added language of “wherein each of the plurality of upper rods has a rod angle that is angularly relative to the rod beneath it; wherein no upper rod has a rod angle identical to a rod angle of an adjacent rod” in claim 1 is not shown by Warner.  Examiner disagrees.  in Warner, not all rods need to be mounted to the post, for instance consider the rods as the lower three set of rods 20.  In that scenario, Warner would have disclosed the now recited limitation of “wherein each of the plurality of upper rods has a rod angle that is angularly relative to the rod beneath it; wherein no upper rod has a rod angle identical to a rod angle of an adjacent rod”.   However, such now claimed feature are old and well-known in the towel tree art as demonstrated by previously cited reference to Myers as discussed above. Such feature has the well-known purpose of allowing the support structure to assume different geometrical configurations as taught to be desirable by Myers.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited prior art of record further demonstrate adjustable display tree of interest
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        



Khc